UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6418


FREDERICK BANKS,

                     Petitioner - Appellant,

              v.

S.A. SEAN LANGFORD; S.A. ROBERT WERNER; DIRECTOR OF THE
OFFICE OF PERSONNEL MANAGEMENT, 1615 M Street, NW Washington
DC 20419; S.A. TIMOTHY PIVNICHNY; FBI; HON MARK HORNAK; HON
JOY FLOWERS CONTI; HON NORA BARRY FISHER; HON THOMAS
HARDIMAN; DAVID ANDERCHAK, US Postal Inspector; U.S. POSTAL
INSPECTION SERVICE; MIKE POMPEO, Director of Central Intelligence; CIA;
UNITED STATES OF AMERICA; AUSA ROBERT CESSAR; AUSA PAUL
HULL; AUSA BRENDAN CONWAY; DAVID HICTON, US Attorney,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:16-hc-02141-D)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Frederick Banks appeals the district court’s orders dismissing as frivolous his self-

styled “Complaint for a Writ of Mandamus; and Motion to Disclose Electronic

Surveillance under 50 USC 1806(f)[,]” and denying his motion for reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and, for the reasons stated by the district court, dismiss the

appeal as frivolous. Banks v. Langford, No. 5:16-hc-02141-D (E.D.N.C. Mar. 15, 2017

& Mar. 27, 2017).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              DISMISSED




                                            3